RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1498-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.V.P.,

          Defendant-Appellant,

and

H.K.,

     Defendant.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF E.A.P.
____________________________

                   Submitted October 3, 2019 – Decided October 10, 2019

                   Before Judges Fisher and Rose.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0071-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Elizabeth H. Smith, Designated Counsel, on
            the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Casey Jonathan Woodruff, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Margo E.K. Hirsch, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant T.V.P. appeals a judgment 1 terminating her parental rights to

the youngest of her four children, E.A.P. (Ellen), born in 2013. 2 Defendant

contends the Division of Child Protection and Permanency (Division) failed to

prove all four prongs of N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence. The Law Guardian joins the Division in supporting the judgment.



1
   The same judgment also terminated the parental rights of Ellen's biological
father, H.K., who is not a party to this appeal. Defendant's three other children
are in the custody of their father, A.G., and are not parties to this appeal.
2
   We use initials and pseudonyms to identify the parties to preserve the
confidentiality of these proceedings. R. 1:38-3(d)(12).


                                                                         A-1498-18T1
                                       2
       It is axiomatic that parents have a constitutionally protected right to the

care, custody, and control of their children. Santosky v. Kramer, 455 U.S. 745,

753 (1982); In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999). "The rights

to conceive and to raise one's children have been deemed 'essential,' 'basic civil

rights . . .,' and 'rights far more precious . . . than property rights.'" Stanley v.

Illinois, 405 U.S. 645, 651 (1972) (citations omitted). "[T]he preservation and

strengthening of family life is a matter of public concern as being in the interests

of the general welfare . . . ." N.J.S.A. 30:4C-1(a); see also K.H.O., 161 N.J. at

347.

       The constitutional right to the parental relationship, however, is not

absolute. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553

(2014); N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 599

(1986). At times, a parent's interest must yield to the State's obligation to

protect children from harm. N.J. Div. of Youth & Family Servs. v. G.M.,

198 N.J. 382, 397 (2009). To effectuate these concerns, the Legislature

created a test for determining whether a parent's rights must be terminated in

the child's best interests. N.J.S.A. 30:4C-15.1(a) requires that the Division

prove the following four prongs by clear and convincing evidence:




                                                                             A-1498-18T1
                                         3
             (1) The child's safety, health, or development has
             been or will continue to be endangered by the parental
             relationship;

             (2) The parent is unwilling or unable to eliminate the
             harm facing the child or is unable or unwilling to
             provide a safe and stable home for the child and the
             delay of permanent placement will add to the harm.
             Such harm may include evidence that separating the
             child from his resource family parents would cause
             serious and enduring emotional or psychological harm
             to the child;

             (3) The [D]ivision has made reasonable efforts to
             provide services to help the parent correct the
             circumstances which led to the child's placement
             outside the home and the court has considered
             alternatives to termination of parental rights; and

             (4) Termination of parental rights will not do more
             harm than good.

      These four prongs are not independent of one another. Rather, they "are

interrelated and overlapping[,] . . . designed to identify and assess what may be

necessary to promote and protect the best interests of the child." N.J. Div. of

Youth & Family Servs. v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006).

Parental fitness is the crucial issue. K.H.O., 161 N.J. at 348. Determinations of

parental fitness are very fact sensitive and require specific evidence.      Ibid.

Ultimately, "the purpose of termination is always to effectuate the best interests

of the child, not the punishment of the parent." Id. at 350.

                                                                          A-1498-18T1
                                        4
      Having reviewed the record in view of those legal standards, we conclude

Judge James R. Paganelli's factual findings are fully supported by the record,

and, in light of those facts, his legal conclusions are unassailable. We are

satisfied the evidence in favor of the guardianship petition overwhelmingly

supports the judge's decision to terminate defendant's parental rights.

      Accordingly, we need not set forth at any length the factual basis for the

judge's decision. Those circumstances were fully explored in his thorough forty-

six-page written decision. Instead, we incorporate by reference the judge's

thorough factual findings and legal conclusions and highlight the most pertinent

facts adduced at the four-day trial.

      To support its claim that defendant's parental rights should be terminated,

the Division presented the testimony of two caseworkers and the expert

testimony of Samiris Sostre, M.D., who performed a psychiatric evaluation of

defendant, and Barry Katz, Ph.D., who conducted a bonding evaluation between

defendant and Ellen. The Division also introduced in evidence nearly fifty

documents, including the caseworkers' reports and the doctors' evaluations.

Defendant did not testify or present any evidence.

      Judge Paganelli discussed in detail defendant's long psychiatric history,

including her record of non-compliance with mental health services. Defendant


                                                                          A-1498-18T1
                                        5
was diagnosed by Dr. Katz and Dr. Sostre as suffering from schizophrenia and

post-traumatic stress disorder (PTSD). During an interview with the Division,

defendant self-reported "that she was first diagnosed with depression, anxiety,

paranoid type schizophrenia[,] and PTSD" at least ten years prior. She told the

caseworker "she believed it was optional for her to comply with mental health

services."

      Crediting the opinion of Dr. Katz, the judge noted defendant "has been

non-compliant with services over time, resulting in an exacerbation of

instability, severe symptomatology and parental neglect." And, "Dr. Sostre

warn[ed] that poor compliance with medications will certainly lead to a

deterioration and fluctuations in psychotic symptoms."

      Turning to the four prongs of the best interests test, the judge aptly

recognized "mental illness, alone[,] does not disqualify a parent from raising a

child." Where, as here, a parent refuses treatment, however, "the mental illness

poses a real threat to [the] child . . . ." The judge also found defendant's

"significant parenting deficits have not remitted" even though the Division

offered services for several years.

      As is often the case, the findings regarding the first prong informed and

overlapped the second. See R.L., 388 N.J. Super. at 88. The judge found


                                                                        A-1498-18T1
                                       6
defendant was unable or unwilling to eliminate the harm that endangered Ellen

and caused her removal because defendant did not comply with services offered

to address her mental health issues. Because defendant failed to obtain stable

housing, the judge also determined defendant could not provide Ellen with a safe

or suitable home.

      Regarding the third prong, the judge found the Division made reasonable

efforts to provide services to defendant to facilitate reunification with Ellen,

including therapeutic visitation, mental health treatment referrals, individual

therapy, transportation assistance, in-home services, and parenting classes.

Noting the Division assessed relative placement and kinship legal guardianship,

the judge found the agency considered alternatives to termination. Because

relatives were not available, however, the judge concluded those options were

not viable here.

      In considering the fourth prong, the judge recognized Ellen identified

defendant as her mother, but appeared to be confused about "the reality of their

relationship." During the trial, Ellen was transferred to a new resource home,

so the Division did not conduct a bonding evaluation. But, the caseworker

testified that Ellen's new resource parent was interested in adopting her. The

Division also identified thirty-three additional homes that might be interested in


                                                                          A-1498-18T1
                                        7
adopting Ellen. Finding termination would free Ellen for adoption, the judge

concluded severing defendant's parental rights would not do more harm than

good.

        After carefully canvassing the record in light of the arguments posed by

defendant in this appeal, we conclude the judge's findings are supported by

substantial credible evidence and are entitled to our deference. N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012); Cesare v. Cesare,

154 N.J. 394, 413 (1998). Accordingly, we affirm substantially for the reasons

stated by Judge Paganelli in his comprehensive and well-reasoned written

opinion that accompanied the November 15, 2018 order.

        Affirmed.




                                                                         A-1498-18T1
                                        8